Exhibit 10.5.1

MIDWESTONE FINANCIAL GROUP, INC.

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED

CREDIT AGREEMENT AND FIRST AMENDMENT TO TERM NOTE

This Fifth Amendment to Second Amended and Restated Credit Agreement and First
Amendment to Term Note (herein, the “Amendment”) is entered into as of
November 27, 2006, between MidWestOne Financial Group, Inc., an Iowa corporation
(the “Borrower”), and Harris N.A. (the “Bank”).

PRELIMINARY STATEMENTS

A. The Borrower and the Bank are parties to that certain Second Amended and
Restated Credit Agreement, dated as of November 30, 2003, as amended (the
“Credit Agreement”). All capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement.

B. The Borrower has requested that the Bank extend the amortization and final
maturity of the Term Loan, and the Bank is willing to do so under the terms and
conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1.    AMENDMENTS.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:

1.1. Section 1.2 of the Credit Agreement (Term Loan) shall be and hereby is
amended and restated in its entirety to read as follows:

Section 1.2. Term Loan. Subject to the terms and conditions hereof, the Bank
agrees to make a term loan (the “Term Loan”) to the Borrower concurrently
herewith in the principal amount of $6,000,000. The Term Loan shall be made
against and evidenced by a promissory note of the Borrower in the form (with
appropriate insertions) attached hereto as Exhibit B (the “Term Note”). The
Borrower shall make semi-annual principal installment payments on the Term Loan
on the last day of May and November of each year, commencing May 31, 2004, with
the amount of each such principal installment to equal the amount set forth in
Column B below shown opposite of the relevant due date as set forth in Column A
below:

 

-1-



--------------------------------------------------------------------------------

COLUMN A

   COLUMN B

PAYMENT DATE

   MANDATORY SCHEDULED PRINCIPAL
PAYMENT ON TERM LOAN

05/31/04

   $ 500,000

11/30/04

   $ 500,000

05/31/05

   $ 500,000

11/30/05

   $ 500,000

05/31/06

   $ 500,000

11/30/06

   $ 500,000

05/31/07

   $ 500,000

11/30/07

   $ 500,000

05/31/08

   $ 500,000

11/30/08

   $ 500,000

05/31/09

   $ 500,000

11/30/09

   $ 500,000

, it being agreed that the final payment of both principal and interest not
sooner paid on the Term Loan shall be due and payable on November 30, 2009, the
final maturity thereof.

1.2. The first paragraph of Exhibit B to the Credit Agreement and of the Term
Note shall each be amended and restated to read as set forth below:

FOR VALUE RECEIVED, the undersigned, M1DWESTONE FINANCIAL GROUP, INC., an Iowa
corporation (the “Borrower”), promises to pay to the order of HARRIS N.A. (the
“Bank”) at its office at 111 West Monroe Street, Chicago, Illinois, the
principal sum of Six Million and no/100 Dollars ($6,000,000.00) in consecutive
semi-annual principal installments in amounts and on dates set forth in
Section 1.2 of the Credit Agreement hereinafter referred to, with a final
installment in the amount of all principal not sooner paid due on November 30,
2009, the final maturity hereof.

1.3. In order to reflect the amendment to the Term Note made pursuant to
subsection 1.2 above, the Bank shall type on the Term Note the following legend:

This Note has been amended as provided for in that certain Fifth Amendment to
Second Amended and Restated Credit Agreement and First Amendment to Term Note
dated as of November 27, 2006.

 

-2-



--------------------------------------------------------------------------------

; provided, however, that the failure of the Bank to type such a legend shall
not affect or impair the effectiveness of the amendment to the Term Note made
pursuant to subsection 1.2 above. By signing in the space provided for that
purpose below, the Borrower hereby confirms its promise to pay the principal of
and interest on the Term Note as amended by this Amendment.

SECTION 2.    CONDITIONS PRECEDENT.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

2.1. The Borrower and the Bank shall have executed and delivered this Amendment.

2.2. Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Bank and its counsel.

SECTION 3.    REPRESENTATIONS.

In order to induce the Bank to execute and deliver this Amendment, the Borrower
hereby represents to the Bank that as of the date hereof, after giving effect to
amendments set forth above, the representations and warranties set forth in
Section 5 of the Credit Agreement are and shall be and remain true and correct
(except that the representations contained in Section 5.5 shall be deemed to
refer to the most recent financial statements of the Borrower delivered to the
Bank) and the Borrower is in compliance with the terms and conditions of the
Credit Agreement and no Default or Event of Default exists under the Credit
Agreement or shall result after giving effect to this Amendment.

SECTION 4.    MISCELLANEOUS.

4.1. The Borrower heretofore executed and delivered to the Bank various
Collateral Documents. The Borrower hereby acknowledges and agrees that the Liens
created and provided for by the Collateral Documents continue to secure, among
other things, the Obligations arising under the Credit Agreement as amended
hereby; and the Collateral Documents and the rights and remedies of the Bank
thereunder, the obligations of the Borrower thereunder, and the Liens created
and provided for thereunder remain in full force and effect and shall not be
affected, impaired or discharged hereby. Nothing herein contained shall in any
manner affect or impair the priority of the liens and security interests created
and provided for by the Collateral Documents as to the indebtedness which would
be secured thereby prior to giving effect to this Amendment.

4.2. Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made

 

-3-



--------------------------------------------------------------------------------

pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.

4.3. The Borrower agrees to pay on demand all costs and expenses of or incurred
by the Bank in connection with the negotiation, preparation, execution and
delivery of this Amendment, including the fees and expenses of counsel for the
Bank.

4.4. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original. This Amendment shall be governed by the internal laws of the State of
Illinois.

[SIGNATURE PAGE TO FOLLOW]

 

-4-



--------------------------------------------------------------------------------

This Fifth Amendment to Second Amended and Restated Credit Agreement is entered
Into as of the date and year first above written.

 

MidWestOne FINANCIAL GROUP, INC. By   /s/ David A. Meinert   Name   David A.
Meinert   Title   Executive V. P. & CFO

Accepted and agreed to:

 

Harris N.A. By   /s/ Robert G. Bomben   Name   Robert G. Bomben   Title   Vice
President

 

-5-